Name: Commission Regulation (EU) No 426/2014 of 25 April 2014 amending Annex II to Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks
 Type: Regulation
 Subject Matter: consumption;  marketing;  international trade;  plant product;  beverages and sugar
 Date Published: nan

 26.4.2014 EN Official Journal of the European Union L 125/55 COMMISSION REGULATION (EU) No 426/2014 of 25 April 2014 amending Annex II to Regulation (EC) No 110/2008 of the European Parliament and of the Council on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks (1), and in particular Article 26 thereof, Whereas: (1) Annex II to Regulation (EC) No 110/2008 provides that the spirit drinks of the category 16 Spirit (preceded by the name of the fruit) obtained by maceration and distillation can be obtained from the maceration and distillation of fruits or berries listed therein. In some Member States, this type of spirit drink is traditionally produced also with other fruits, which are not included in that list. Therefore the list of fruits or berries used for the production of spirit drinks under that category should be extended. (2) Annex II to Regulation (EC) No 110/2008 provides that the spirit drinks of the category 24 Akvavit or aquavit are caraway and/or dillseed-flavoured spirit drinks flavoured with a distillate of plants or spices. Those spirit drinks are traditionally produced by using ethyl alcohol of agricultural origin. The current category of spirit drink Akvavit or aquavit does not specify the obligation to use ethyl alcohol. However, using ethyl alcohol in the production of Akvavit or aquavit is essential to ensure the quality of the product. (3) Regulation (EC) No 110/2008 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 110/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 39, 13.2.2008, p. 16. ANNEX Annex II to Regulation (EC) No 110/2008 is amended as follows: (1) in point (a) of category 16, point (ii) is replaced by the following: (ii) obtained from the following fruits or berries:  blackberry (Rubus fruticosus auct. aggr.),  strawberry (Fragaria spp.),  bilberry/blueberry (Vaccinium myrtillus L.),  raspberry (Rubus idaeus L.),  redcurrant (Ribes rubrum L.),  white currant (Ribes niveum Lindl.),  blackcurrant (Ribes nigrum L.),  sloe (Prunus spinosa L.),  rowanberry (Sorbus aucuparia L.),  service-berry (Sorbus domestica L.),  hollyberry (Ilex aquifolium and Ilex cassine L.),  checkerberry (Sorbus torminalis (L.) Crantz),  elderberry (Sambucus nigra L.),  gooseberry (Ribes uva-crispa L. syn. Ribes grossularia),  cranberry (Vaccinium L. subgenus Oxycoccus),  lingonberry (Vaccinium vitis-idaea L.),  high bush blueberry (Vaccinium corymbosum L.),  sea-buckthorn (Hippophae rhamnoides L.),  rosehip (Rosa canina L.),  cloudberry (Rubus chamaemorus L.),  crowberry (Empetrum nigrum L.),  arctic bramble (Rubus arcticus L.),  myrtle (Myrtus communis L.),  banana (Musa spp.),  passion fruit (Passiflora edulis Sims),  ambarella (Spondias dulcis Sol. ex Parkinson),  hog plum (Spondias mombin L.),  walnut (Juglans regia L.),  hazelnut (Corylus avellana L.),  chestnut (Castanea sativa L.),  citrus fruits (Citrus spp. L.),  prickly pear (Opuntia ficus-indica).; (2) in category 24, point (a) is replaced by the following: (a) Akvavit or aquavit is a caraway-flavoured and/or dillseed-flavoured spirit drink produced by using ethyl alcohol of agricultural origin, flavoured with a distillate of plants or spices..